ROBERT L. BROWN, Justice, concurring. I agree with the majority opinion in every respect and write only to expand on what I believe is required in a decision by the Arkansas Public Service Commission (“PSC”) regarding “an acceptable adverse environmental impact” in order to grant SWEPCO’s application for a Certificate of Environmental Compatibility and Public Need. The PSC has concluded by a vote of two to one, based on the record before it, that a coal-fired generating plant in Hempstead County “represents an acceptable adverse environmental impact.” That is a finding and determination that the PSC must make in its order under the Utility Code to grant the certificate to SWEPCO. Ark. Code Ann. § 23-18-519(b)(4) (Repl.2002). In making this mandated finding and determination of an acceptable adverse environmental impact, the statute directs that the PSC must consider, among “other pertinent considerations,” the following: 116a) the state of available technology; b) the requirements of the customers of the applicant utility service; c) the nature and economics of the proposal; and d) the various alternatives. Hence, a decision by the PSC in SWEP-CO’s favor based on these factors is essential for there to be an acceptable adverse environmental impact. It is undisputed that there will be an adverse environmental impact from the Turk plant.1 In fact, the General Assembly has acknowledged that “there is at present and will continue to be a growing need for electric and gas public utility services which will require the construction of major new facilities,” which “cannot be built without affecting in some way the physical environment where such facilities are located.” Ark.Code Ann. § 23-18-502(a) (Repl.2002). The question is whether the adverse impact is acceptable. After my analysis of the record and the PSC order regarding these required factors, I conclude that substantial evidence does not support a finding and determination in SWEPCO’s favor so as to render the adverse environmental impact acceptable. In order to |17affirm the Commission’s order, this court must find that substantial evidence supports the APSC’s findings on these statutory factors. Id. § 23-2-423(c)(3). We define substantial evidence as evidence that a reasonable mind would accept as sufficient to support a conclusion and force the mind beyond speculation and conjecture. See, e.g., Ozark Gas Pipeline Corp. v. Arkansas Pub. Serv. Comm’n, 342 Ark. 591, 29 S.W.3d 730 (2000). I turn then to the specific factors. a.State of Available Technology Two of the three PSC commissioners concluded: “In summary, the Commission finds that coal-fired generation using ultra-super critical pulverized coal technology is a reasonable solution to the baseload electricity needs of SWEPCO’s customers.” The third commissioner dissented on this point. The problem with the ultra-super critical pulverized coal technology upon which the PSC bets all its chips to render the adverse environmental impact acceptable is that it has not been successfully tested or used in the United States, which renders the Turk plant something of a guinea pig for this technology. There was testimony that it has recently been used in Japan but that prior attempts to use it in the United States failed due to metal-fatigue problems. To me, that is problematic. Because of this, I cannot say the technology prong is supported by substantial evidence. The simple answer is we do not know whether the ultra-super critical pulverized |1scoal technology will work at the Turk plant. It is described as state of the art, but ydthout sufficient testing and usage, that is completely speculative. b. Requirements of SWEPCO Customers for Utility Service As discussed in full in the majority opinion, the need for additional utility service was predetermined under a separate “Needs Docket” proceeding in 2005 and 2006. The record in that Docket was not made a part of the record in this case. According to the two-person majority, which approved the Turk certificate, need for an additional power supply was demonstrated in this prior, nonpublic proceeding. Hence, it was in this previous proceeding that the requirements of SWEPCO customers for this utility service was also decided. The fact that this was predetermined in a separate session between SWEPCO and the PSC staff fails to satisfy the statutory mandate that customer need be determined by the PSC on the record. Ark.Code Ann. § 23-18-519(a) (Supp. 2009). As a result, substantial evidence supporting this requirement was also unmet. c. Nature and Economics of the Proposal One frightening aspect of the Turk plant is its eventual cost. Although no one seriously maintains that the original cost estimate of $1,334 billion made in 2005 is close to what the cost will ultimately be, the PSC’s order used the original estimate. Contrary to that estimate, these facts seemed to be accepted by the parties: • 113At the PSC hearing on September 7, 2007, SWEPCO CEO, Venita McCel-lon-Allen, testified that cost would be no less than $1,754 billion. That was three years ago. • In addition to the $1,754 cost estimate, congressional and administrative regulation of carbon dioxide generated by the Turk plant are estimated to cost hundreds of millions of dollars more, according to PSC expert David Schlis-sel. PSC Chairman Paul Suskie and Commissioner Bassett seemed influenced in their decision by potential volatility in natural gas prices and diversification of fuel sources. What is largely undisputed, however, as already mentioned, is that the imminent regulation of carbon dioxide will cause the cost of the coal-fired plant to soar. The price tab, as noted, could quickly reach $3 billion and more. Yet, the PSC used the 2005 estimate in its analysis, which is an unrealistic figure. d. Various Alternatives The viable alternative to coal as a fuel source is natural gas. Chairman Suskie and Commissioner Bassett admitted in their concurring opinion that whether a coal-fired plant is a better economic choice than a gas-fired plant is “unclear.” Their opinion added that “no clear winner” emerges as between coal and gas when comparing the cost of the two fuels. They then concluded that because of unknown costs associated with carbon dioxide regulation and “close future cost differences between coal and natural gas,” SWEPCO’s choice of coal is “economically reasonable.” That conclusion seems arbitrary. | go What we do know is that the emission of carbon dioxide from natural gas is appreciably lower (some 40% lower) than from coal, which, again, means regulating costs for coal will be significantly higher than those associated with natural gas. That is just one example of the environmental superiority of natural gas over coal. The PSC’s conclusion that the Turk plant represents an acceptable adverse environmental impact is highly suspect when it is undisputed that natural gas would result in significantly less carbon dioxide emissions as well as less mercury emissioris. The issue of alternative sites is also problematic. The American Electric Power Corporation (AEPC), SWEPCO’s parent company, hired consultants to locate desirable sites for the new plant. Sites were investigated in Oklahoma, Louisiana, Texas, and Arkansas. The consultants ranked the eventual Turk site in Hemp-stead County ninth as far as desirability out of a list of twelve. Its proximity to Caney Creek Wilderness, a Class I federal land management area, presumably was one reason for the low ranking, especially because AEPC told the consultants it was a “must” that the site be at least 100 kilometers from any federal Class 1 area. The Caney Creek Wilderness area, however, is 90 kilometers from the proposed Turk site. Other examples of the ecological impact to surrounding lakes, wetlands, and habitat were presented by the appellants. Two reasons were given by SWEPCO for why the Hempstead County site was selected: (1) a single landowner was involved who was willing to sell; and (2) an | ⅞1 abundance of water for boilers was available. While these may be legitimate business reasons for SWEPCO to want to build at the proposed site, the PSC was required to consider various alternatives in determining that the adverse environmental impact was acceptable. And yet, an analysis of particular alternative sites is lacking in the PSC order. The PSC’s ultimate finding of an acceptable adverse environmental impact also seems arbitrary where the PSC fails to fully consider and analyze the pros and cons of alternative sites in its order. e. Deference At one point during the oral argument of this matter, counsel for SWEPCO allowed that this court should not substitute its judgment for the PSC’s on certificate approval for the Turk plant. Counsel further opined that the . PSC should not substitute its judgment for SWEPCO’s on the need, and environmental impact of the Turk plant. The touchstone for SWEPCO counsel was “reasonableness.” Clearly, though, this court has a duty to review the findings and conclusions of the PSC, and, similarly, the PSC, as an arm of the legislature, has a duty to regulate and approve new plant construction under the statutory criteria. This court does not substitute its judgment for the PSC by concluding that substantial evidence does not support a finding and determination by the PSC that the adverse environmental impact is acceptable based on the necessary statutory criteria. Ark.Code Ann. § 23 — 2—423(c)(3) (Repl.2002). Our task is to examine and decide whether SWEPCO |22met~ its burden of proof before the PSC or, on the other hand, whether the evidence presented was merely speculative and objectively unreasonable. . . To summarize, the technology for the Turk plant is untested, the ultimate cost of the plant is considerably higher from original 2005 estimates and an unknown, customer need was determined in a non-public arena, analysis of alternative sites has been given short shrift in the PSC’s order, and the preference given to coal over natural gas seems arbitrary in light of cost and the higher toxic emissions associated with coal. I conclude that the burden of substantial evidence has not been met based on these criteria so as to render the adverse impact acceptable, and for that reason, I would also deny the certificate for these additional reasons. Special Justice DANYELLE J. WALKER joins this concurring opinion.  . For example, when operation of the plant begins, estimates are that two to three trains will arrive a week from Wyoming with each train transporting 150 coal-laden cars. That adds up to hundreds of thousands of coal cars over the next thirty years and more than three million tons of coal delivered to the plant each year. Also, carbon dioxide emissions from the plant are placed at over five million tons a year, and 346 pounds of mercury will be released from the coal each year. Significant nitrogen oxide and sulfur oxide emissions will further impact the local environment.